NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 11 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HARUTYUM HAYRAPETYAN, AKA                       No.    19-72917
Harutyun Hayrapetyan,
                                                Agency No. A209-944-328
                Petitioner,

v.                                              MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 6, 2021**
                                 Seattle, Washington

Before: CHRISTEN and BENNETT, Circuit Judges, and KOBAYASHI,***
District Judge.

      Harutyum Hayrapetyan, a native and citizen of Armenia, petitions for review



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Leslie E. Kobayashi, United States District Judge for
the District of Hawaii, sitting by designation.
of the Board of Immigration Appeals’ (BIA) decision dismissing his appeal from

the Immigration Judge’s (IJ) order denying asylum, withholding of removal, and

protection under the Convention Against Torture (CAT). We review questions of

law de novo and factual findings for substantial evidence. Brezilien v. Holder, 569

F.3d 403, 411 (9th Cir. 2009). “Where the BIA writes its own decision, as it did

here, we review the BIA’s decision, except to the extent it expressly adopts the IJ’s

decision.” Diaz-Reynoso v. Barr, 968 F.3d 1070, 1075–76 (9th Cir. 2020) (citation

omitted). Also, “[b]ecause the BIA deferred to the IJ’s demeanor determination,

we therefore ‘look to the IJ’s . . . decision as a guide to what lay behind the BIA’s

conclusion.’” Kin v. Holder, 595 F.3d 1050, 1056 (9th Cir. 2010) (quoting Tekle

v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008)). We have jurisdiction pursuant

to 8 U.S.C. § 1252(a), and we deny the petition.1

      The IJ denied all relief after making an adverse credibility determination,

and the BIA dismissed Hayrapetyan’s subsequent appeal. Substantial evidence

supports the agency’s findings. Hayrapetyan’s testimony before the IJ contained

inconsistencies and omissions compared to the statements he made previously, his

own declaration, and declarations submitted on his behalf. The BIA specifically

noted the discrepancies regarding the nature and extent of his persecution,



      1
       Because the parties are familiar with the facts, we recite only those facts
necessary to decide the petition.

                                          2
including the number of times Hayrapetyan and his father were arrested and beaten

for attending political rallies, whether people came to the family home looking for

him before or after he left the country; and whether his sister was threatened during

these visits. The inconsistencies identified by the BIA satisfy the substantial

evidence standard in support of the IJ and BIA’s adverse credibility determination.

See Kin, 595 F.3d at 1058 (describing inconsistencies between and among the

petitioners’ testimony and other testimonial or documentary evidence as

constituting substantial evidence in support of an adverse credibility

determination).

      The IJ and BIA also relied on Hayrapetyan’s demeanor in assessing his

credibility. Hayrapetyan argues that his medical condition or traumatic

experiences with authority could have contributed to the specific examples of

behavior the IJ identified in making the adverse credibility determination.

However, the possibility that medical conditions or past trauma could have

contributed to his demeanor does not compel this court to overturn the IJ’s adverse

credibility determination. See Garcia v. Holder, 749 F.3d 785, 789-90 (9th Cir.

2014). That is, the exceptional circumstances required for a reviewing court to

substitute its own interpretation of Hayrapetyan’s demeanor for the first-hand

observations of the IJ are not present here. See Manes v. Sessions, 875 F.3d 1261,

1263-64 (9th Cir. 2017) (per curiam). In light of the totality of the circumstances,


                                          3
the BIA properly affirmed the IJ’s adverse credibility determination. See Shrestha

v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010).

      Therefore, Hayrapetyan did not, by credible testimony or otherwise,

establish the requisite subjective, well-founded fear of future persecution—or a

history of past persecution—necessary for asylum and withholding of removal.

See Kaiser v. Ashcroft, 390 F.3d 653, 658 (9th Cir. 2004); see also Davila v. Barr,

968 F.3d 1136, 1142 (9th Cir. 2020) (stating that “[a]n applicant who fails to

satisfy the lower standard for asylum necessarily fails to satisfy the more

demanding standard for withholding of removal”). Accordingly, Hayrapetyan’s

petition as to these forms of relief is denied.

      Finally, to establish eligibility for relief under the CAT, the applicant must

establish that he is more likely than not going to be tortured “by or at the

instigation of or with the consent or acquiescence of a public official or other

person acting in an official capacity.” Garcia-Milian v. Holder, 755 F.3d 1026,

1033 (9th Cir. 2014) (quotation marks and citation omitted); 8 C.F.R.

§ 208.18(a)(1). The only relevant evidence offered to support Hayrapetyan’s CAT

claim other than his discredited testimony is documentary evidence of the country

conditions in Armenia, which does not compel the conclusion that Hayrapetyan

himself is likely to be tortured if removed to Armenia. See Jiang v. Holder, 754

F.3d 733, 740-41 (9th Cir. 2014) (denying a petitioner’s CAT claim that was


                                            4
premised only on discredited testimony and a country report). Therefore,

substantial evidence supports the agency’s denial of CAT protection.

PETITION FOR REVIEW DENIED.




                                        5